Dismissed and Opinion filed May 9, 2002








Dismissed and Opinion filed May 9, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00161-CV
____________
 
MIKE DALTON, Appellant
 
V.
 
ABBA KHOSHDEL, UTMB, TDCJ-IC, Appellees
 

 
On
Appeal from the 278th District Court
Walker
County, Texas
Trial
Court Cause No. 21,391-C
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed January 28, 2002 .  The notice of
appeal was filed on February 14, 2002. 
To date, the filing fee of $125.00 has not been paid.  No proper affidavit of indigence was filed
with or before the notice of appeal.  See
Tex. R. App. P. 20.1.  Therefore, on April 4, 2002, the Court issued
an order stating that unless appellant paid the appellate filing fee of $125.00
within fifteen days of the date of the order, the appeal would be
dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of April 4, 2002.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed May 9, 2002
Panel consists of Justices Seymore, Guzman and Edelman.
Do Not Publish C Tex. R. App. P. 47.3(b).